This action was brought under the Workmen's Compensation Act (Code 1923, § 7534 et seq.), and there was judgment for the defendant, and the plaintiff appeals. The statute gives no right of appeal, and the remedy for review is by application to the Supreme Court or the Court of Appeals within thirty days after the rendition of the judgment by the circuit court for the writ of certiorari. Sections 7571 and 7578 of the Code of 1923; Woodward Iron Co. v. Bradford, 206 Ala. 447, 90 So. 803; Ex parte National Pipe Co., 213 Ala. 605, 105 So. 693.
The appeal is therefore dismissed.
THOMAS, BROWN, and FOSTER, JJ., concur.